Case 15-01778-LT13          Filed 01/31/20    Entered 01/31/20 14:31:32             Doc 131        Pg. 1 of 2




 1   Kristin A. Zilberstein, Esq. (SBN: 200041)
     Adam P. Thursby, Esq. (SBN 318465)
 2   L. Bryant Jaquez, Esq. (SBN: 252125)
 3   GHIDOTTI | BERGER LLP
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010 ext. 1010
 5   Fax: (949) 427-2732
 6   athursby@ghidottiberger.com

 7   Attorney for Movant
     U.S. Bank National Association, as Trustee of the Chalet Series III Trust
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                               SOUTHERN DISTRICT OF CALIFORNIA
10
                                         SAN DIEGO DIVISION
11
12   In Re:                                              )   CASE NO.: 15-01778-LT13
13                                                       )
     RANDY LANE SAILSBERY                                )   CHAPTER 13
14                                                       )
              Debtor(s).                                 )   WITHDRAWAL OF MOTION
15
                                                         )   FOR RELIEF FROM
16                                                       )   AUTOMATIC STAY
                                                         )
17                                                       )
                                                         )   Judge Laura S. Taylor
18
                                                         )
19                                                       )
                                                         )
20                                                       )
21                                                       )
                                                         )
22                                                       )
                                                         )
23                                                       )
24                                                       )
                                                         )
25
              TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
26
27            U.S. Bank National Association, as Trustee of the Chalet Series III Trust (“Movant”),

28   hereby withdraws its MOTION FOR RELIEF FROM AUTOMATIC STAY, regarding real




                                                     1                                           15-01778-LT13
                                                             Withdrawal of Motion for Relief from Automatic Stay
Case 15-01778-LT13       Filed 01/31/20    Entered 01/31/20 14:31:32           Doc 131        Pg. 2 of 2




 1   property 1885 Leon Avenue, San Diego, CA 92154, filed on August 30, 2019, as docket entry
 2   number 53.
 3
     Dated: January 31, 2020                   GHIDOTTI | BERGER LLP
 4
 5
                                               /s/ Kristin A. Zilberstein
 6                                             Kristin A. Zilberstein, Esq.
                                               Counsel for Movant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 2                                          15-01778-LT13
                                                        Withdrawal of Motion for Relief from Automatic Stay
